Citation Nr: 0003517	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-20 143	)	DATE
	)
	)


THE ISSUE

Whether a June 1998 decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.








ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in June 1998.


FINDINGS OF FACT

1.  In a June 1998 final decision, the Board denied service 
connection for a psychiatric disorder.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the June 1998 Board decision 
do not clearly and specifically set forth why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The Board's June 1998 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for a psychiatric disorder.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in September 1998 
it was asserted that clear and unmistakable error was 
committed by the Board in its decision of June 1998 denying 
service connection for a psychiatric disorder.  The Board 
also denied service connection for residuals of a left upper 
extremity injury on the basis that new and material evidence 
had not been submitted to reopen a previously denied claim 
for the same disability, but the moving party's motion of 
clear and unmistakable error was limited to the psychiatric 
disorder claim.

The moving party's September 1998 pleadings reflects his 
belief that he did not have any psychiatric problems prior to 
service, but that the congenital aspects of a pre-existing 
diabetic condition were aggravated during service and the 
deteriorating effects of this condition on his health were 
the cause of his discharge.  He argued further that his 
condition worsened during service and that he was 
misdiagnosed by a naval psychiatrist with a passive 
aggressive personality.  He went on to explain how in his 
opinion his mental condition worsened in the years after 
service which in turn led to depression, substance abuse and 
unemployability.

The Board's June 1998 decision denied entitlement to service 
connection for a psychiatric disorder on the following basis:

In summary, while the appellant underwent 
a psychiatric evaluation in service, 
there was no evidence of psychosis at 
that time and the only psychiatric 
diagnosis in service was a passive-
aggressive personality disorder, which is 
not a disability for which service 
connection may be granted.  [citations 
omitted].  A chronic psychiatric 
disability, a psychosis, was first shown 
on private hospitalization in December 
1979, more than 3 years after service 
discharge, and there was no evidence that 
it was related to service, or an in-
service event.

See Board decision, pg. 8 (June 26, 1998).

On the basis of the arguments advanced in the pleadings cited 
above, the Board concludes that its decision of June 1998 was 
not clearly and unmistakably erroneous.  As stated by the 
Court and adopted in the regulations governing motions 
alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of June 1998 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  The moving party's pleadings 
essentially reflect no more than disagreement as to how the 
facts were weighed or evaluated, which as stated above, does 
not amount to a valid claim of clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (1999).  Based on a careful read of 
his pleadings, the Board is unable to discern any "clearly 
and specifically set forth" allegations as to how the 
Board's decision contained any error that would compel the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision would have been manifestly 
different but for the alleged error.  As detailed above, the 
Board denied the claim essentially on the basis that there 
was no evidence of a psychiatric disorder shown in service or 
a psychosis shown within a year thereafter, and because there 
was no medical-nexus evidence showing a link between a 
psychiatric disorder diagnosed three years after service 
discharge and any disease or injury treated in service.  The 
moving party makes a number of statements in his pleadings 
regarding an alleged misdiagnosis of a personality disorder 
in service, but as it is not shown that he is competent to 
render opinions on such matters, such pleadings of error are 
without merit for purposes of a valid claim of clear and 
unmistakable error.  In any event, as stated above, the Board 
can ascertain nothing of any substance in the moving party's 
pleadings setting forth persuasive reasons why the claim 
should have been allowed.

The caselaw of the Court and the regulations cited above are 
clear on the point that allegations of clear and unmistakable 
error must be supported by specific allegations of error in 
fact or law in the Board decision, and if it is not 
absolutely clear that a different result would have ensued 
but for the error, the error complained of cannot be clear 
and unmistakable.  A careful read of the allegations of error 
advanced by the moving party herein lack these pleading 
requirements.  Instead, his allegations represent, at best, 
expressions of disagreement with how the Board weighed or 
evaluated the evidence in its decision of June 1998, which as 
stated above, is not the "very specific and rare" kind of 
error that constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in the June 
1998 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 1998 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


